Case 1:16-cr-00640-BMC Document 696 Filed 05/07/19 Page 1 of 5 PageID #: 9852

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
ALC/DCP/LHE/PTH                                       271 Cadman Plaza East
F. #2016R00505                                        Brooklyn, New York 11201


                                                      May 7, 2019
BY ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

               The government respectfully submits this letter in response to the defense
objection to the anticipated testimony of Joseph Bruno.

I.     The Proposed Testimony

                 As discussed earlier today, the government intends to elicit from Mr. Bruno
testimony about a conversation he overheard between the defendants David Levy and Jeffrey
Shulse in or around late 2014, at which time there was a plan to transfer Black Elk’s remaining
oil and gas assets to another Platinum-owned company, Northstar. Specifically, Mr. Bruno will
testify that, one day, Shulse asked him and two other Black Elk employees to come into Shulse’s
office. Once they arrived, Shulse put the phone on speaker; Levy was already on the phone and
Shulse did not alert Levy to the fact that anyone besides himself was in the room. Levy
discussed Northstar and an attorney who signed off on the opinion letter relating to the Black
Elk/Northstar transaction. Mr. Bruno will testify that he heard Shulse say something to the
effect of “I can’t do this you know . . . this is fraud,” to which Levy responded “So what if this is
fraud, do you know how long it will take for them to find this out?” Shortly after this comment,
Mr. Bruno left Shulse’s office.

                The government respectfully submits that the foregoing proffered testimony is
inextricably linked with and probative of (1) the Platinum Partners Value Arbitrage Fund
(“PPVA”) Investment Scheme as charged in the Indictment, (2) the Black Elk Bond Scheme as
charged in the Indictment, and (3) Levy’s modus operandi of obtaining legal sign-off on
fraudulent transactions through deceptive means, which is admissible to rebut the defendants’
argument—advanced in defense counsel’s opening statements with respect to the Black Elk
Bond scheme—that the defendants were honest and fulsome with an experienced corporate
Case 1:16-cr-00640-BMC Document 696 Filed 05/07/19 Page 2 of 5 PageID #: 9853



attorney (Robert Shearer), the attorney merely made a mistake and the defendants relied on the
attorney’s advice in good faith.

II.    Factual Background

                As alleged in the Indictment, in or about September 2014, PPVA acquired 100
percent of the equity of Northstar Offshore Group, LLC (“Northstar”). Indictment ¶ 7. At the
end of 2014 and into 2015, the defendants used Northstar as a vehicle for obscuring the bleak
financial picture of the oil-and-gas investments that purportedly made up the majority of PPVA’s
portfolio: Black Elk and Golden Gate. Indictment ¶ 51. Specifically, the defendants “(i)
caus[ed] Northstar to purchase many of Black Elk’s remaining assets; and (ii) combin[ed]
Golden Gate and Northstar (including the Black Elk assets) under a new name “PPVA Oil &
Gas,” to be valued as one asset. Id. The government has alleged that Northstar’s purchase of
Black Elk’s residual assets and repackaging of those assets, together with Golden Gate’s, as
PPVA Oil & Gas, was a means of perpetuating the PPVA Investment Scheme because it allowed
PPVA to obfuscate the deterioration of these individual assets, and instead present to PPVA’s
investors a series of purportedly beneficial, accretive transactions that yielded this supposedly
“new” entity—PPVA Oil & Gas.

                In addition, as the evidence at trial has already shown, in 2014, Black Elk was
struggling and on the brink of bankruptcy. In anticipation of this, the defendants and their co-
conspirators at Platinum conceived a plan to extract the remaining value from Black Elk prior to
its entering bankruptcy. First, in 2014, they arranged to sell the majority of Black Elk’s best-
performing assets to Renaissance, and for the Series E preferred equity to be paid out of the
Renaissance proceeds via the Black Elk bond scheme. Importantly, on August 18, 2014, Mr.
Shearer alerted Shulse days after the consent solicitation process ended, but before the
defendants had repurchased Platinum’s Series E equity with the Renaissance proceeds, to a
Texas statute that prohibited distributions to members of a company that could render the
company insolvent. GX 773. When Shulse forwarded that email to Nordlicht, Levy, Small and
a co-conspirator, writing, “Advice of counsel … we need to be mindful of this in our planning,”
Nordlicht forwarded that email to Levy alone, writing, “David-get these wires out!!!!! Call him
right now please!!!!” Nordlicht had also changed the subject of the email to “urgent.” The
evidence at trial will show that Nordlicht was referring to the wires of the Renaissance proceeds
to pay out the Platinum entities that held Series E preferred equity.

               Then, in early 2015, Platinum directed that Black Elk would sell certain of its
remaining oil and gas assets to Northstar in exchange for Northstar’s assuming approximately
$70 million of the Senior Secured Notes issued by Black Elk and owned by Platinum and its
affiliates.1 Robert Shearer, Black Elk’s counsel, and one of the government’s upcoming trial
witnesses, exchanged an email with Shulse relating to the transaction on February 19, 2015 that
was subsequently forwarded to Levy and Nordlicht. GX 1036. In this email, Shearer advised
that, “[b]ecause [Black Elk] is currently insolvent and these transactions are with affiliates, there


       1
            These are the same Senior Secured Notes that are the subject of the Black Elk
Bond Scheme described in the Indictment.

                                                  2
Case 1:16-cr-00640-BMC Document 696 Filed 05/07/19 Page 3 of 5 PageID #: 9854



is definitely a risk that the transactions are characterized as ‘fraudulent transfers.’” Id. One of
Mr. Shearer’s associates then prepared a statutory analysis, which was also forwarded to
Nordlicht and Levy, in which he quoted the Fraudulent Transfer Act, which in the excerpted
portion provides that “transfers are fraudulent as to present creditors if: (a) the debtor made the
transfer or incurred the obligation without receiving a reasonably equivalent value in exchange
for the transfer, and (b) the debtor was insolvent at the time of the transfer or the debtor became
insolvent as a result of the transfer.” Id. In response to receiving these messages, Nordlicht
sent an email to Levy writing “Who is rob shearer? Who says the company is currently
insolvent?” to which Levy replied “Rob is company lawyer. I don’t know what this is. I’ll
discuss with Jeff [Shulse] in the am” Id. Mr. Shearer ultimately declined to provide an opinion
letter on the Northstar transaction, and Black Elk ultimately obtained a legal opinion letter
signing off on the deal from a different attorney.

                On March 31, 2015, Shulse, then the CEO of Black Elk, sent a letter to
Northstar’s CEO notifying Northstar that it was to remove his signature from all documents
related to the proposed sale of assets from Black Elk to Northstar because “I have been advised
by counsel that the Transaction would qualify as a Fraudulent Transfer under the Uniform
Fraudulent Transfer Act as adopted by the State of Texas.”2 Nevertheless, the transaction
ultimately closed.

III.   Argument

               Levy’s statement regarding the Black Elk/Northstar fraud is inextricably linked
with and probative of the government’s allegations in this case because:
(1) the statement reflects Levy’s willingness to engage in fraud in pursuit of his and his co-
conspirators’ goal of masking the performance crisis of PPVA’s oil and gas positions; ; (2) it
completes the story of, and demonstrates Levy’s intent, knowledge, lack of accident or mistake
and modus operandi with respect to the Black Elk Bond Scheme in the wake of the August 18,
2014 email chain relating to distributions of Renaissance sale proceeds; and (3) it rebuts known
defense arguments regarding good-faith reliance on counsel, with respect to the Black Elk Bond
scheme in particular, by demonstrating Levy’s repeated use of lawyers to create the appearance
of legitimacy for transactions, even when they simultaneously are in fact ignoring or fraudulently
obtaining that advice..

               As to the first reason, Levy’s statement is probative of the PPVA Investment
Scheme in that is an inextricable part of the story of Black Elk and Golden Gate’s ultimately
being combined with Northstar under the new name of PPVA Oil & Gas. As described above,
the Indictment charges that this repackaging of underperforming and/or insolvent assets into an
ostensibly new, highly valued asset was a component of the Investment Scheme, because it
allowed Platinum to obfuscate the fact that its investments into these various oil and gas
companies were unsuccessful and could not be sold at the values at which the defendants marked
them. The fact that Levy wanted to pursue this transfer of Black Elk assets into Northstar,
despite being warned that doing so was a fraud, demonstrates that Levy and his co-conspirators


       2
                  The government does not intend to introduce this letter or elicit testimony relating
to it at the instant trial; this information is provided to the Court solely as background.
                                                     3
Case 1:16-cr-00640-BMC Document 696 Filed 05/07/19 Page 4 of 5 PageID #: 9855



were willing to make this transaction happen at any cost. Further, not only was the transaction
not arms-length given that Platinum controlled both the buyer and the seller, but also, the chosen
consideration for the asset sale—Northstar’s assumption of Black Elk Bonds—reflects an
attempt by the defendants to shift around bonds of an insolvent company without having to
acknowledge their worthlessness. These aspects of the fraudulent transaction are probative of
the charged offenses because they show the desperation of the defendants to conceal the true
circumstances of their oil and gas investments and present a more appealing picture than that
which would be revealed if they were forced to present the truth.

                Second, the proffered evidence completes the story of the Black Elk Bond scheme
and rebuts known defense arguments relating to that scheme. The government will be
presenting evidence in connection with the Black Elk Bond scheme, alleged in the Indictment at
Paragraphs 73-87, that Levy, together with his co-conspirators, deceived attorneys working on
the Black Elk consent solicitation in order to fraudulently obtain legal imprimatur and create the
appearance of propriety with respect to the bondholder consent solicitation. Based on
Nordlicht’s and Levy’s counsel’s opening statements in this trial, the government expects the
defendants to rely heavily on the fact that lawyers were involved in the Black Elk Bond
transactions and to argue, resultantly, that they lacked the requisite intent to defraud. To rebut
this argument, the government seeks to present evidence of another occasion on which Levy and
his co-conspirators did not obtain legal advice in good faith, but rather manipulated lawyers or
disregarded their advice in order to achieve their desired outcome. As noted above, in
connection with the Black Elk consent solicitation relevant to the Black Elk Bond scheme, on
August 18, 2014, Mr. Shearer wrote an email to Shulse with legal advice regarding prohibited
distributions to members of an LLC, which Shulse then forwarded on to, among others,
Nordlicht and Levy, commenting “advice of counsel . . . we need to be mindful of this in our
planning.” GX 773. Nordlicht’ s reply to Levy— “David- get these wires out!!!!! Call him
right now please!!!!”—reflected the defendants’ unwillingness to even consider Mr. Shearer’s
guidance and their singular intent to reap the rewards of their fraudulent bondholder vote and pay
out the Platinum Series E preferred equity holders. Id. Likewise, in connection with the
Northstar transaction implicated here, Levy showed a similarly dismissive attitude toward legal
hurdles that might intervene between him and his and his co-conspirators’ desired business
result, casting aside warnings about fraud in pursuit of profits. This modus operandi evidence is
probative of some of the central issues of dispute in this case, including the defendants’
knowledge and intent in his dealings with Black Elk’s lawyers.3


        3        Finally, Mr. Bruno’s testimony about Levy’s statement is admissible under
Federal Rule of Evidence 404(b) as probative of Levy’s intent and knowledge—both of which
remain in dispute—as well as his modus operandi and lack of accident or mistake with respect to
both of the charged fraud schemes and the Black Elk Bond scheme in particular (which also
involved counsel for Black Elk). To the extent Levy intends to argue that he lacked the
requisite state of mind in connection with the charged schemes, his state of mind regarding the
Northstar transaction is probative to show that Levy is not unsophisticated or naïve, but rather a
sophisticated player in the finance industry who understood the concept of fraud and was willing
to resort to it. The government respectfully submits that, even if not noticed as Rule 404(b)
evidence, the defense has been sufficiently on notice of the government’s intent to offer this
testimony at trial for several months and, accordingly, its admission would be proper under Rule
                                                 4
Case 1:16-cr-00640-BMC Document 696 Filed 05/07/19 Page 5 of 5 PageID #: 9856



IV.       Conclusion

              For the foregoing reasons, the government respectfully submits that Mr. Bruno’s
testimony about Levy’s statement should be admitted.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                              By:    /s/
                                                    Alicyn L. Cooley
                                                    David C. Pitluck
                                                    Lauren Howard Elbert
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7577


cc:       Clerk of the Court (BMC) (by ECF)
          Defense counsel (by ECF)




404(b).
                                                5
